Citation Nr: 0612438	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for chronic laryngitis.

4.  Entitlement to service connection for actinic and 
seborrheic keratoses (claimed as dead skin).

5.  Entitlement to service connection for bilateral arthritis 
of the hips.

6.  Entitlement to service connection for arthritis of the 
hands.

7.  Entitlement to service connection for arthritis of the 
knees.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In an October 2002 rating decision, the 
RO denied claims of entitlement to service connection for 
COPD, loss of voice, actinic and seborrheic keratoses, and 
for arthritis of the hips, hands, and knees, in pertinent 
part.  The veteran's disagreement was received in January 
2003, and, after the RO issued a statement of the case (SOC) 
in April 2003, the veteran's timely substantive appeal was 
received in May 2003.  

By a rating decision prepared in February 2004 and issued in 
March 2004, the RO denied a claim of entitlement to service 
connection for PTSD.  The veteran disagreed with that 
determination in April 2004, and, after the RO issued a SOC 
in April 2004, the veteran's timely substantive appeal was 
received in July 2004.

A claim of entitlement to nonservice-connected pension was 
granted by rating decisions issued in December 2003 and in 
March 2004.  The record before the Board does not disclose 
that the veteran disagreed with those decisions, which 
determined that the veteran was entitled to monthly pension 
in the amount of $280, effective January 1, 2004.  No issue 
regarding entitlement to pension is before the Board at this 
time.

In his May 2003 substantive appeal, the veteran indicated 
that he wanted to testify before the Board at a Travel Board 
hearing.  However, a written statement signed by the veteran 
withdrawing that request was received by VA in October 2004.  
The veteran has been afforded his right to a hearing, and 
appellate review may proceed.

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical opinions of record establish that it is less 
than likely that the veteran incurred COPD, laryngitis, or 
benign skin growths, diagnosed as actinic keratoses and 
seborrheic keratoses, in service or as a result of any 
incident of service, including exposure to Agent Orange.

2.  There is no medical diagnosis of a disorder of either 
hip.

3.  The preponderance of the medical evidence is against a 
finding that the veteran incurred a disorder of or injury to 
the hands in service.

4.  The medical evidence does not indicate that the veteran 
incurred or aggravated a disorder of either knee in service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service and may 
not be presumed to have been incurred as the result of any 
incident of service, to include exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Chronic laryngitis was not incurred in or aggravated by 
service and may not be presumed to have been incurred as the 
result of any incident of service, to include exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

3.  No skin disorder was incurred in or aggravated by the 
veteran's service, nor may a current skin disorder, diagnosed 
as actinic keratoses and seborrheic keratoses, be presumed to 
have been incurred as the result of any incident of service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005). 

4.  The criteria for service connection for bilateral 
arthritis of the hips have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

5.  Arthritis of the hands was not incurred in or aggravated 
by service and may not be presumed to have been incurred as 
the result of any incident of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

6.  Arthritis of the knees was not incurred in or aggravated 
by service and may not be presumed to have been incurred as 
the result of any incident of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred the claimed disorders 
as a result of his service in Vietnam.



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, following receipt of the veteran's claim for 
service connection for COPD, skin problems, exposure to Agent 
Orange, and arthritis, prior to any adjudicative action 
regarding the veteran's claims, the RO issued an August 2002 
letter which advised the veteran of VA's duties to assist him 
to obtain evidence, advised him of the evidence required to 
substantiate claims of entitlement to service connection, 
advised him of the types of evidence VA would attempt to 
obtain on his behalf, advised him of his responsibility to 
identify evidence he wanted VA to obtain for him, and advised 
the veteran to notify VA "about any additional information 
or evidence" VA should attempt to obtain.  

In April 2003, the RO issued a SOC which included the 
complete text of 38 C.F.R. § 3.159, as well as the regulation 
at 38 C.F.R. § 3.303 governing service connection, among 
other applicable regulations.  

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The August 2002 letter did not 
provide the veteran with notice regarding the effective date 
and disability evaluations available should service 
connection be established for any claimed disability.  The 
Board, however, concludes herein that the preponderance of 
the evidence is against the veteran's claims for service 
connection and as such, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding VA's duty to assist, it is noted that the veteran 
was afforded VA examinations in May 2002 and September 2003.  
In addition, VA outpatient clinical records beginning in 1983 
were obtained and associated with the claims files.  

The veteran has had an opportunity to review and comment on 
the evidence, and has been afforded appropriate due process 
as set forth in VA regulations.  Medical opinions have been 
obtained.  The duty to assist the veteran in developing 
evidence to substantiate the claims addressed in this 
decision has been met, including through VA examinations, 
obtaining VA clinical records, and by affording the veteran 
the opportunity to provide statements and testimony.  The 
veteran has not identified any additional evidence not of 
record that might be relevant.

Both the duty to assist and the duty to notify the veteran 
have been met.  Given the actual notices of the VCAA, the 
statements of record, and the development of the evidence, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide the appeal. 




Law and regulations applicable to a claim for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic diseases, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, COPD, laryngitis, actinic keratosis, and seborrheic 
keratosis are not included among the diseases defined by 
statute or regulation as chronic.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).
A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  However, COPD, 
laryngitis, actinic keratosis, and seborrheic keratosis are 
not included on this list.  No disorder other than one listed 
in 38 C.F.R. § 3.309(a) will be presumed related to exposure 
to herbicides.  38 C.F.R. § 3.307(a).

However, the United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
statutory provisions setting forth presumptions related to 
exposure to Agent Orange do not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  Id.


Facts and analysis

With respect to direct service connection for the claimed 
disorders, the service medical records show only that the 
veteran was treated on one occasion, in February 1966, for a 
cough, and that he was treated for a blister on the left heel 
that same month.  The service medical records are entirely 
devoid of evidence that the veteran complained of any hip, 
knee, hand, or skin problem.  The veteran's separation 
examination discloses that his pulmonary system, upper 
extremities, and lower extremities, were described as normal, 
and no skin growths were noted.  The Board concludes that no 
claimed disorder, to include arthritis, was manifested during 
the veteran's service.

A post-service evaluation dated in January 1972 and the 
report of  January 1972 VA examination disclose that the 
veteran complained of back pain, but the medical statement 
and the VA examination report are devoid of evidence of 
arthritis of the hips, knees, or hands, or other claimed 
disorder addressed in this decision.

VA outpatient treatment records dated in February 1984 
reflect that the veteran complained of bilateral hip and knee 
pain.  The veteran denied trauma to the hips.  He reported 
trauma to both knees in childhood, specifically, he reported 
that both knees were broken in an automobile accident when he 
was ten years old.  He reported further trauma, of an 
unspecified nature, to the right knee in service.  

The veteran contends that the arthritis of his hips, hands, 
and knees is due to the wet and damp conditions of his 
service in Vietnam during the monsoon season.


A.  Claims for service connection for COPD, laryngitis, and 
skin growths

The veteran contends that, if the claimed disorders were not 
directly incurred in service or within an applicable 
presumptive period following his service, his current 
diagnoses of COPD, laryngitis, and skin growths are due to 
exposure to Agent Orange during his service in Vietnam.  
Because the veteran served in Vietnam in 1966 and 1967, his 
exposure to Agent Orange may be presumed if he has developed 
one of the disorders defined by statute or regulation as a 
disorder linked to such exposure.  

A September 2002 VA examination indicates that the veteran's 
lung problems became severe about two years prior to the 
examination.  The examiner noted that various skin lesions 
had been "burned off" but that no cancerous lesions had 
been found.  The examiner concluded that, although the 
veteran had clearly been in areas in Vietnam where defoliants 
were used, he did not have any skin problems while in 
service, and he had no evidence of a current skin disorder 
related to Agent Orange.  The examiner assigned diagnoses of 
actinic keratoses and seborrheic keratoses, but stated that 
these disorders were commonly noted in adults as they aged, 
and further noted that there was no known link between the 
development of these skin disorders and exposure Agent 
Orange.  The examiner also concluded that it was more than 
likely that the veteran's COPD was related to his history of 
smoking, which was noted to be 11/2 to 2 packs of cigarettes 
per day for 35 years.  

On VA examination conducted in May 2003, the examiner 
assigned diagnoses of multiple seborrheaic keratoses, actinic 
keratotic lesions on the arms and face, COPD, and transient 
laryngitis.  Again, the examiner concluded that the veteran's 
actinic and seborrheic keratoses were more than likely 
related to aging, and were less than likely related to 
exposure to Agent Orange.  The examiner concluded that the 
veteran's COPD was "obviously" secondary to use of 
cigarettes and was less than likely due to his exposure to 
Agent Orange.  The examiner concluded that it was less than 
likely that the veteran's transient laryngitis was related to 
Agent Orange because such a symptom was not a known 
complication of exposure to Agent Orange.  

The report of an Agent Orange registry examination conducted 
in May 2003, the report of removal of a skin tag in November 
2003, and the numerous VA clinical records associated with 
the claims file from 1983 through January 2004 are devoid of 
evidence linking any of the disorders addressed in this 
decision to the veteran's active service or to any incident 
therefore, such as exposure to Agent Orange. 

Thus, the clinical opinions rendered establish that it is 
less than likely that any of the claimed disorders addressed 
in this decision are etiologically related to the veteran's 
exposure to Agent Orange.

In his June 2002 claims, the veteran indicated that shortness 
of breath began in 1990 and was first treated in 2001.  The 
evidence establishes that there is no post-service clinical 
evidence prior to 1971.  Thus, there is no medical evidence 
available which could establish onset of one of the claimed 
disorders within the one-year presumptive period following 
the veteran's discharge from service in 1967.  38 C.F.R. §§ 
3.303, 3.307, 3.309.

As noted above, substantiation of a claim of entitlement to 
service connection requires evidence that the disorder was 
incurred or manifested in service, or evidence linking a 
current disorder to the veteran's active military service or 
to some incident of that service, such as exposure to Agent 
Orange.  In this case, the evidence establishes that the 
veteran did not manifested COPD, laryngitis, or a skin 
disorder in service or proximate to service.  Rather, none of 
those disorders were medically diagnosed until more than 20 
years had elapsed following the veteran's service discharge.  
The medical opinions of record establish that it is more than 
likely that each of the claimed disorders is medically 
attributable to an etiology other than the veteran's service, 
and that it is less than likely that any of the claimed 
disorders is etiologically related to exposure to Agent 
Orange.  The medical evidence establishes that the veteran 
does not have a disorder which may be presumed related to 
exposure to Agent Orange, and that no claimed disorder may be 
related to the veteran's exposure to Agent Orange in this 
case.  Combee, supra.  


B.  Claims for service connection for arthritis of the hips, 
knees, and hands

The veteran contends that the arthritis of his hips, knees, 
and hands is due to the wet and damp conditions of his 
service in Vietnam during the monsoon season.  While the 
veteran gave a history of arthritis (not specific to any 
joint) on entrance and separation examinations, the medical 
records do not indicate that he was ever treated for or 
diagnosed with arthritis of the hips, knees, or the hands 
during service.

There is also no medical evidence available which could 
establish onset of arthritis of any joint within the one-year 
presumptive period following the veteran's discharge from 
service in 1967.  38 C.F.R. §§ 3.303, 3.307, 3.309.  


1.  Arthritis of the hips

As to the veteran's contention that he has bilateral 
arthritis of the hips, there is no diagnosis of a current hip 
disorder.  Although the veteran complained of hip pain in 
1984, the provider found no abnormality of the hips and 
assigned no diagnosis of any hip disorder.  The clinical 
records extending from 1983 through January 2004 disclose no 
notation of diagnosis of or treatment for a hip disorder.  
The veteran did not complain of hip pain at the time of VA 
examination in 2002, 2003, or 2004, and no diagnosis of a hip 
disorder was assigned.  

In the absence of any medical diagnosis of a hip disorder, 
the criteria for service connection for a hip disorder have 
not been met.  It is noted that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  The Board notes that the veteran's complaints of hip 
pain, in the absence of a medical diagnosis of some disorder 
of the hips, cannot serve as a basis to substantiate a claim 
of entitlement to service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The claim of entitlement to 
service connection for a bilateral hip disorder, a right hip 
disorder, or a left hip disorder, must be denied.  


2.  Arthritis of the hands

As noted above, there is no indication that the veteran was 
diagnosed with arthritis in service, nor is there evidence 
that he injured his hands in service.  There is no evidence 
that the veteran complained of pain in either hand until more 
than twenty years had elapsed after his service discharge.  
The clinical evidence does not link the veteran's current 
diagnosis of degenerative joint disease of the hands to his 
service.  

The veteran's contentions that the dampness during his 
service in Vietnam resulted in a current hand disorder is a 
lay contention which in not competent evidence to 
substantiate a claim of entitlement to service connection, in 
the absence of supporting medical evidence or opinion.  When 
a proposition to be proven turns on a medical question, such 
as the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  

In the absence of evidence of an injury to the veteran's 
hands in service, and in the absence of medical diagnosis of 
any hand disorder until many years after the veteran's 
service, and in the absence of any medical evidence or 
opinion to support the veteran's contention that he has a 
current hand disorder as the result of his service, the claim 
for service connection for arthritis of the hands must be 
denied.


3.  Arthritis of the knees

The medical evidence clearly establishes that the veteran 
suffers from arthritis of the knees.  The clinical provider 
who conducted the September 2002 VA examination, however, 
concluded that that was no evidence that the veteran had a 
current knee disorder which was etiologically related to his 
active service.  

The Board also notes that VA outpatient treatment records 
reflect that in November 1983 the veteran gave a history of 
breaking his knees at the age of ten in a motor vehicle 
accident, and that he suffered additional trauma to the right 
knee in service.  In February 1984 he again reported trauma 
in both knees as a child and severe trauma to the right knee 
in service.  A history of the right knee meniscectomy was 
noted in the February 1984 record and right knee surgery was 
indicated in the September 2002 VA examination report.  The 
fact remains, however, that there is no suggestion in the 
service medical records that the veteran was treated for knee 
pain, arthritis, or an injury, and there is not sufficient 
evidence, in the Board's opinion, to find that the veteran 
entered service with a pre-existing knee disability.  As 
such, it is not necessary to consider whether any pre-
existing knee disability was aggravated by service.  

This claim is denied because there is no evidence that the 
veteran was diagnosed with or treated for knee arthritis in 
service and no evidence suggesting that any current knee 
disability is related to service.


Summary

The Board has considered each possible legal basis for 
entitlement to service connection for each of the claimed 
disorders.  As the preponderance of the evidence is against 
the claims for service connection, including on the basis of 
direct service connection, aggravation, secondary service 
connection, or presumptive service connection, including 
consideration of presumptions related to exposure to 
herbicides, the provision of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not applicable to warrant a more 
favorable determination.  The claims of entitlement to 
service connection for COPD, laryngitis, a skin disorder 
diagnosed as actinic keratoses and seborrheic keratoses, for 
a bilateral hip disorder, arthritis of the hands, and a 
bilateral knee disorder, must be denied.


ORDER

The appeal for service connection for COPD is denied.

The appeal for service connection for laryngitis is denied.

The appeal for service connection for a skin disorder, 
diagnosed as actinic keratoses and seborrheic keratoses, is 
denied.

The appeal for service connection for bilateral arthritis of 
the hips is denied.

The appeal for service connection for arthritis of the hands 
is denied.

The appeal for service connection for arthritis of the knees 
is denied.




REMAND

The veteran contends that his unit was hit with mortar fire 
while stationed at Kon Tum and at Plai Ku with the 140th 
detachment.  Unit records may disclose whether the unit was 
involved in mortar fire incidents while working at Kon Tum or 
Plai Ku during the period when the veteran was attached to 
that unit.  Even though the veteran has not provided specific 
dates for such incidents, it is the Board's opinion that the 
veteran has provided sufficient information, when combined 
with his service personnel records, to allow further research 
for verification.  

A request should be made to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly, the U.S. Armed 
Services Center for Unit Records Research (CURR)) for unit 
records or the higher command histories for the 140th TC 
Detachment, 177th Aviation Company, 10th Aviation Battalion 
for unit records and histories for the period from July 1966 
to June 1967.  VA has a duty to attempt to confirm whether 
mortar attacks were conducted against the 140th TC Detachment 
while it was stationed at Kon Tum or Plai Ku.  38 C.F.R. 
§ 3.159.  

Accordingly, the claim is REMANDED to the AMC/RO for the 
following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for PTSD and for a knee 
disorder, if either claim for service 
connection is granted, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

In addition, in order to assure that all 
notice required under the VCAA has been 
provided, the notice should including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to incorporate 
the VCAA, notice of the evidence required 
to substantiate the claim, and notice of 
the claimant's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2005).

2.  The AMC/RO should take appropriate 
action to request a search of unit 
records for the 140th TC Detachment, 177th 
Aviation Company, 10th Aviation 
Battalion, or its higher command, to 
determine if that unit came under 
rocket/mortar attack while working at Kon 
Tum or Plai Ku during the period from 
July 1966 through June 1967.  A copy of 
the veteran's service personnel records, 
with his descriptions of the incidents, 
should be forwarded to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly, the U.S. Armed 
Services Center for Unit Records Research 
(CURR)), with the request.

3.  If evidence confirming that the 
veteran's unit came under hostile fire 
during the relevant periods is obtained, 
the veteran should be afforded VA 
examination as necessary to determine 
whether a current diagnosis of PTSD is 
appropriate, and, if so, whether that 
diagnosis may be etiologically related to 
the verified stressors.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should note in the examination 
report that pertinent documents in the 
claims file, to include the information 
regarding stressor verification, were 
reviewed in conjunction with the 
examination.  Any indicated special 
studies must be conducted.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that the veteran has PTSD as a result of 
his in-serivce stresssors.  Any opinions 
expressed by the reviewer must be 
accompanied by a complete rationale.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the stressor verification efforts, 
and, if VA examination has been afforded, 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim for service 
connection for PTSD on appeal.  If 
service connection is not granted, the 
AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits and a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim on appeal.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


